DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether the method steps included in claim 1 are necessarily part of the claimed invention as a method, or if the limitations are directed towards the device of an activated carbon sheet having properties. The scope of the claim cannot be determined and therefore the claims are indefinite.
	Claim 1 further recites “An activated carbon sheet for air purification wherein an activated carbon fiber, granular or powdered activated carbon, and a fibrillated fiber, wherein” and it is not clear if the carbon fiber or other recited materials are intended to be a part of the claimed invention or are meant to set forth a use of the invention or something else entirely.
	Claim 2 recites “2000 mg/m2” and “50 mg/m2” and it is not clear whether this is a ratio between an amount of chemical adsorbed per unit area of the filter or per unit area of the chemical or something else entirely. Therefore the scope of the claim cannot be determined and the claim is indefinite. For the purpose of examination, it is interpreted that the filter adsorbs toluene and acetone in sufficient amounts.
	Claim 7 recites both a use step with no method steps and further recites the article is used in manufacture. It is not clear what limitations are intended to be part of a device as claimed by claim 1 from which claim 7 depends. Therefore, the claim is indefinite.
	For the purpose of examination, it is interpreted that the claims are directed to a device, and the device comprising an activated carbon sheet intended to be used for air purification. The method is not examined on the merits herein.
	The remaining claims are indefinite for being dependent on and including all of the limitation of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” of a device does not fall under one of the four statutory categories of patentable inventions. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro (JP 2012125717A) in view of Airbestpractices.com (NPL 2015) and further in view of Naoki (JPH0824637).
Regarding claim 1, Kazuhiro (JP 2012125717A) teaches An activated carbon sheet for air purification, with an activated carbon fiber powder and fibrillated fiber (Paragraph 17 of the attached translation) wherein a mass (g/m2) of the activated carbon fiber is 5 g/m2 or more (10-100 g/m2 Paragraph 31, example 2 discloses 12.5 g/m2). Kazuhiro appears to be silent with regards to both a carbon fiber and powdered carbon, a pressure loss and a burn distance. However, Kazuhiro intends to make a sheet with excellent flame resistance, and the flame retardancy is established as a result-effective variable as it achieves a recognized result of resisting burning and increases safety at least for that reason, and further Kazuhiro intends to make a sheet with low pressure loss (Abstract, Paragraph 31).
Airbestpractices.com (NPL 2015) teaches that excessive pressure drop results in poor performance and excessive energy consumption, establishing the pressure drop as a result-effective variable (Pressure drop, Line 3). It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kazuhiro such that the flame retardancy is maximized and thus a burn distance is minimized and further so that the pressure drop is minimized such that a burn distance is 51 mm or less and a pressure drop is 150 Pa or less to arrive at the claimed invention. One would have been motivated to do so in order to optimize the recognized result-effective variables of flame retardancy and pressure drop according to routine optimization to arrive at a safer and more efficient filtering sheet. MPEP 2144.05(II)(A)-(B). An ordinary artisan could have pursued these optimizations without undue experimentation and with a reasonable expectation of success, in order to arrive at a result that is nothing more than predictable. The burden is herein shifted to Applicant to present sufficient evidence to the contrary.
Naoki (JPH0824637) teaches an absorbing activated carbon filter comprising an activated carbon powder, an activated carbon fiber, and a fibrillated fiber (Claims 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kazuhiro such that both a fiber and powder are present. One would have been motivated to do so in order to better sequester contaminants to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 3, Naoki further teaches the mixing ratio between the powdered activated carbon and the fiber is 50% or less, overlapping with the claimed range of 0.05-0.35 (Paragraph 60 of the attached translation). The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Naoki further teaches the mixture of the absorbent contains 0.5-50 % wt polytetrafluoroethylene resin, wherein the mixture contains carbon fibers and powdered carbon, 5-50% of the carbon content being powdered carbon (Claims 1-6, Paragraph [0059] discloses powdered coal as up to 80% wt total carbon). An ordinary artisan constructing the sheet according to Naoki could select a sheet comprising 95% wt total carbon material, 80% of that being powdered, resulting in a 76% wt powdered carbon, and 19% wt activated carbon fiber. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kazuhiro in view of Naoki such that the content of activated carbon fiber is between 3-20 % wt and the powdered activated carbon is 50-80 % wt. One would have been motivated to do so as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Should it be found that Naoki fails to teach this limitation with sufficient specificity: Naoki teaches the ratio of carbon fiber, coal and polytetrafluoroethylene are crucial in determining the devices strength, adsorption, and moldability (Paragraphs [0011], [0033]), establishing these relative amounts as result-effective variables. Therefore it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Naoki such that the activated carbon fiber is present in 3-20% and the powdered activated carbon is present in 50-80% by mass to arrive at the claimed invention. One would have been motivated to do so in order to optimize the known result-effective variable of this mixing ratio. MPEP 2144.05(II)(A)-(B).
Regarding claim 5, Naoki further teaches the activated carbon fiber has a tensile strength of .25 GPa or more (Paragraph [0025] discloses at least 30 kg-f/mm2 1).
Regarding claim 6, Kazuhiro and Naoki appear to be silent with regards to the exact pressure loss of the sheet, however as established above by Airbestpractices.com pressure loss is a result-effective variable. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kazuhiro in view of Naoki such that a pressure loss is between 30-50 KPa to arrive at the claimed invention. One would have been motivated to do so in order to optimize a result-effective variable. MPEP 2144.05(II)(A)-(B).
Regarding claim 7, Kazuhiro in view of Naoki and Airbestpractices.com disclose a sheet for purification.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro (JP 2012125717A) in view of Airbestpractices.com (NPL 2015) and further in view of Naoki (JPH0824637) as applied to claims 1 and 3-7 above and further in view of Tabata (US 2016/0023185).
Regarding claim 2, Kazuhiro in view of Naoki appear to be silent with regards to the exact amounts of toluene and acetone adsorbed.
Tabata (US 2016/0023185) teaches an adsorbing material made of carbon which adsorbs at least 0.5 mg/g toluene and at least 0.29 mg/g acetone (Paragraphs [0011]-[0012], Figs. 2-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kazuhiro in view of Naoki such that the adsorption amounts are at least 0.5 and 0.29 mg/g for toluene and acetone respectively to arrive at the claimed invention. One would have been motivated to do so in order to increase chemical adsorption, the intended function of the device.
The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding the limitations that the chemicals are at 40 degrees Celsius and 1 ppm, all of the structural features of the claimed invention are taught and thus the prior art device is reasonably expected to be able to perform this function under these conditions. The burden is herein shifted to Applicant to present sufficient evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799   

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        130 kg-f/mm2 = 294117 KPa = .29 GPa